DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1, line 5, “a basic axial thickness” should read - - a basic axial thickness (A) - -.
Claim 1, line 10, “the axial thickness (A)” should read - - the basic axial thickness (A) - -.  
Claim 1, lines 11 – 12, “wherein the flange is formed based on the flange, the shoulder and the radial arms in one piece” should read - - wherein the flange, the shoulder and the radial arms are formed in one piece - -. 
Claim 1, line 15, “the axial thickness (A)” should read - - the basic axial thickness (A) - -. 
Claim 1, line 18, “the axial thickness (A)” should read - - the basic axial thickness (A) - -. 
Claim 2, line 1, “the axial thickness (A)” should read - - the basic axial thickness (A) - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, the limitation “the thickness (A) of the flange, at least between each pair of adjacent radial arms, are thinner and are related to the thickness (B) of the shoulder…” is indefinite, as it the limitation does not provide a frame of reference to clearly define the term “thinner” with respect to the claimed invention. What structure is the basic thickness of the flange thinner than? The limitation would be proper if amended to read - - the basic thickness (A) of the flange, at least between each pair of adjacent radial arms, is thinner than the shoulder (or radial arms?) and is related to the thickness (B) of the shoulder… - -.
Claim 2 recites the limitation "the forging process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the value of a first ratio (A/B) between the basic axial thickness (A) of the flange and the axial thickness (B) of the shoulder taking values in the range from a minimum of 0.15 to a maximum of 0.4, and the value of a second ratio (A/C) between the basic axial thickness (A) of the flange and the diameter (C) of the flange takes values in the range from a minimum of 0.018 to a maximum of 0.03.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656